Citation Nr: 0713567	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  06-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to July 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran withdrew his appeal for 
increased ratings for a right ankle disability and right 
otitis media.  Therefore, those issues are not before the 
Board.

In March 2007, the veteran and his spouse provided testimony 
at a hearing before the undersigned Veterans Law Judge at the 
Reno, Nevada RO.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran has Level VIII hearing in the right ear and Level 
I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic 
Code 6100; § 4.86 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in May 2005, prior to its 
initial adjudication of the claim.  In addition, he was 
provided appropriate notice concerning the effective-date and 
element of his claim in a letter mailed in March 2006, after 
the initial adjudication of the claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.





Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service connection and a 10 percent disability rating for 
hearing loss was granted in a May 1953 rating decisions.  In 
April 1960 the veteran's bilateral hearing loss rating was 
reduced to a noncompensable level.  His current claim for an 
increased rating was received in May 2005.

VA Medical Center records show that the veteran was provided 
an audiogram in January 2005.  At that time, pure tone 
thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
RIGHT
90
90
85
85
88
LEFT
40
50
50
65
51

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that the veteran's hearing had decreased 
since his prior audiological examination in December 2001.

In response to his claim, the veteran was provided a VA 
audiological examination in August 2005.  Pure tone 
thresholds, in decibels, were as follows:


1000
2000
3000
4000
Average
RIGHT
80
75
70
75
75
LEFT
40
45
45
65
49

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

The veteran's most recent VA audiological examination was 
conducted in July 2006.  Pure tone thresholds, in decibels, 
were as follows:


1000
2000
3000
4000
Average
RIGHT
90
90
85
95
90
LEFT
45
50
50
60
51

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 percent in the left ear.

Of the three VA audiological examinations, the most recent 
examination in July 2006 disclosed the greatest degree of 
hearing impairment.  As the pure tone thresholds at the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) were 
found to be 55 decibels or more in the right ear during the 
examination, the Board notes that that the veteran meets the 
criteria for an exceptional pattern of hearing impairment in 
his right ear.  The right ear findings on that examination 
translate to Level V hearing impairment under Table VI and 
Level VIII hearing impairment under Table VIA.  In accordance 
with § 4.86, the numeral designation for the right ear is 
elevated to Level IX hearing impairment.  The left ear does 
not meet the criteria for an exceptional pattern of hearing 
loss.  The examination findings equate to Level I hearing in 
the left ear under Table VI.  Level IX hearing impairment in 
the poorer ear and Level I hearing in the better ear warrants 
a noncompensable percent rating under the applicable 
criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
Accordingly, a compensable rating is not warranted. 

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


